               Case 3:14-cr-00175-WHA Document 1473 Filed 09/16/21 Page 1 of 10




 1   JENNER & BLOCK LLP
        Reid J. Schar (pro hac vice)
 2      RSchar@jenner.com
        353 N. Clark Street
 3
        Chicago, IL 60654-3456
 4   Telephone: +1 312 222 9350
     Facsimile: +1 312 527 0484
 5
     CLARENCE DYER & COHEN LLP
 6      Kate Dyer (Bar No. 171891)
        kdyer@clarencedyer.com
 7      899 Ellis Street
 8      San Francisco, CA 94109-7807
     Telephone: +1 415 749 1800
 9   Facsimile: +1 415 749 1694

10   CRAVATH, SWAINE & MOORE LLP
        Kevin J. Orsini (pro hac vice)
11      korsini@cravath.com
12      825 Eighth Avenue
        New York, NY 10019
13   Telephone: +1 212 474 1000
     Facsimile: +1 212 474 3700
14
     Attorneys for Defendant PACIFIC GAS AND ELECTRIC
15   COMPANY
16
                                               UNITED STATES DISTRICT COURT
17                                            NORTHERN DISTRICT OF CALIFORNIA
                                                  SAN FRANCISCO DIVISION
18
19
     UNITED STATES OF AMERICA,                                     Case No. 14-CR-00175-WHA
20
                                              Plaintiff,           PG&E’S 28-DAY REPORT FOR
21                                                                 AUGUST 17-19, 2021 PSPS EVENT
22              v.                                                 Judge: Hon. William Alsup
23
     PACIFIC GAS AND ELECTRIC COMPANY,
24
                                              Defendant.
25

26

27

28

                                  PG&E’S 28-DAY REPORT FOR AUGUST 17-19, 2021 PSPS EVENT
                                                 Case No. 14-CR-00175-WHA
     [[DMS:5707960v9:09/15/2021--11:27 PM]]
               Case 3:14-cr-00175-WHA Document 1473 Filed 09/16/21 Page 2 of 10




 1                         Defendant Pacific Gas and Electric Company (“PG&E”) respectfully submits this

 2   28-day report for the August 17-19, 2021 Public Safety Power Shutoff (“PSPS”) event (the “PSPS

 3   Event”) pursuant to the Court’s April 29, 2021 order. (Dkt. 1386.)

 4                         The information provided in this report is based on PG&E records reviewed as of the

 5   date of this filing. The information is preliminary and subject to change and further validation.

 6                         1. How many circuits were turned off in the PSPS.

 7                         PG&E pre-emptively de-energized 96 distribution circuits as part of the PSPS Event.1
 8                         2. How many of such circuits had limbs and/or trees blown or fallen
                           onto the lines (as determined in the post-storm inspection).
 9
                           As part of PG&E’s post-event patrols prior to re-energizing distribution circuits,
10
     PG&E identifies damage to PG&E’s assets that require repair or replacement and classifies those
11
     conditions as an instance of “damage”. PG&E’s records reflect that, during the post-event patrols of
12
     the 96 de-energized distribution circuits, conducted following the PSPS Event, such patrols
13
     identified two instances of damages attributable to vegetation.2
14
                           PG&E’s post-event patrols also identify conditions that, in the judgment of the
15
     personnel conducting the patrol, might have posed an electrical arcing risk or a risk of ignition had
16
     the circuit been energized even though there was no damage to PG&E equipment necessitating
17
     repair, and classifies those conditions as “hazards”. PG&E’s records reflect that, during the post-
18
19
20
           1
21          Because PG&E understands the scope of the Court’s April 29, 2021 order to be focused on
     distribution circuits, the information in this report relates only to distribution circuits. PG&E notes
22   that there were also three transmission circuits de-energized related to the August 17-19, 2021 PSPS
     event. No damages or hazards were recorded during post-event patrols on these transmission
23   circuits. Of the transmission circuits in an HFTD which were not pre-emptively de-energized as part
     of the PSPS Event, PG&E’s records reflect that one outage and no ignitions attributable to
24
     vegetation occurred between the start of the PSPS event of 1700 PDT on August 17 and the final
25   weather “all clear” of 0517 PDT on August 19.
           2
26       PG&E’s records reflect that the post-event patrols identified four non-vegetation-related
     damages.
27

28
                                                              2
                                  PG&E’S 28-DAY REPORT FOR AUGUST 17-19, 2021 PSPS EVENT
                                                 Case No. 14-CR-00175-WHA
     [[DMS:5707960v9:09/15/2021--11:27 PM]]
               Case 3:14-cr-00175-WHA Document 1473 Filed 09/16/21 Page 3 of 10




 1   event patrols of the 96 de-energized distribution circuits, conducted following the PSPS Event, such

 2   patrols identified three instances of hazards that were attributable to vegetation.3

 3                         3. How many of such strikes would, in the judgment of PG&E, have
                           started a fire (regardless of size) had the circuit been energized at the
 4                         time of the strike.
 5                         While PG&E is unable to definitively determine whether any of the conditions
 6   identified in response to Question 2 would have started a fire, PG&E’s post-event reporting patrols
 7   make determinations with respect to whether a given condition posed a potential risk of electrical
 8   arcing or ignition. PG&E’s records reflect that, of the five instances of damages and hazards
 9   identified in response to Question 2, four such instances may have posed a risk of electrical arcing or
10   ignition had PG&E not de-energized the circuit as part of the PSPS event.
11                         4. How many circuits left energized had limbs and/or trees blown or
12                         fallen onto the lines by the storm without causing a fire.

13                         Of the circuits in an HFTD which were not pre-emptively de-energized as part of the

14   PSPS Event, PG&E’s ordinary course records reflect six sustained outages attributable to vegetation

15   on six distribution circuits during the time period between the start of the PSPS event of 1700 PDT

16   on August 17 and the final weather “all clear” of 0517 PDT on August 19 that were not associated

17   with an ignition.4

18                         5. How many circuits left energized with strikes that in fact resulted in
                           fires (regardless of size).
19
                           Of the circuits in an HFTD which were not pre-emptively de-energized as part of the
20
     PSPS Event because they were not forecast to meet PG&E’s PSPS criteria, PG&E’s ordinary course
21
     records reflect that zero ignitions were attributable to vegetation making contact with an energized
22

23
           3
          PG&E’s records reflect that the post-event patrols identified one non-vegetation-related
24
     hazard.
25         4
           PG&E’s response here does not include outages occurring below the distribution level, i.e., on
26   secondary lines or service drops which service as few as one customer. PG&E does not in the usual
     course identify whether each such outage is attributable to vegetation, as opposed to contact with
27   other foreign objects.

28
                                                              3
                                  PG&E’S 28-DAY REPORT FOR AUGUST 17-19, 2021 PSPS EVENT
                                                 Case No. 14-CR-00175-WHA
     [[DMS:5707960v9:09/15/2021--11:27 PM]]
               Case 3:14-cr-00175-WHA Document 1473 Filed 09/16/21 Page 4 of 10




 1   distribution circuit during the time period between the start of the PSPS event of 1700 PDT on

 2   August 17 and the final weather “all clear” of 0517 PDT on August 19.

 3                         The above five categories should each be further broken down by
                           those circuits that were in substantial compliance with section 4293 as
 4                         well as PG&E’s Wildfire Mitigation Plan.
 5                         To maintain compliance with Section 4293 and other regulatory requirements, all of
 6   PG&E’s distribution circuits in HFTDs are scheduled for routine vegetation management and
 7   CEMA patrols (and, as necessary, post-fire restoration patrols). Those patrols generate orders or
 8   tags for work that are then worked according to their prescribed timelines, which depend on the
 9   priority of tree work identified by the inspector. In Appendix A and Appendix B, PG&E provides
10   the information responsive to Questions 1-5 on a circuit-by-circuit basis, and for each listed circuit,
11   includes the number of vegetation management tags that PG&E’s records indicate had been created
12   prior to August 17, 2021 as part of PG&E’s routine vegetation management program, CEMA
13   program or post-fire restoration program, and not marked as complete by August 17, 2021.5
14

15

16

17

18
19
20

21

22

23

24

25         5
           Vegetation work that was outstanding at this time related to other programs, such as EVM,
26   system hardening and reliability patrols, have been excluded from Appendices A and B. Vegetation
     work called for by those programs is either not aimed at section 4293 compliance or goes beyond
27   what is required for section 4293 compliance.

28
                                                              4
                                  PG&E’S 28-DAY REPORT FOR AUGUST 17-19, 2021 PSPS EVENT
                                                 Case No. 14-CR-00175-WHA
     [[DMS:5707960v9:09/15/2021--11:27 PM]]
               Case 3:14-cr-00175-WHA Document 1473 Filed 09/16/21 Page 5 of 10




 1    Dated: September 16, 2021                                     Respectfully Submitted,

 2                                                                  JENNER & BLOCK LLP
 3

 4                                                               By:    /s/ Reid J. Schar
                                                                       Reid J. Schar (pro hac vice)
 5
                                                                    CRAVATH, SWAINE & MOORE LLP
 6

 7
                                                                 By:    /s/ Kevin J. Orsini
 8                                                                     Kevin J. Orsini (pro hac vice)

 9                                                                  CLARENCE DYER & COHEN LLP
10

11                                                               By:    /s/ Kate Dyer
                                                                       Kate Dyer (Bar No. 171891)
12

13                                                               Attorneys for Defendant PACIFIC GAS AND
                                                                 ELECTRIC COMPANY
14

15

16

17

18
19
20

21

22

23

24

25

26

27

28
                                                              5
                                  PG&E’S 28-DAY REPORT FOR AUGUST 17-19, 2021 PSPS EVENT
                                                 Case No. 14-CR-00175-WHA
     [[DMS:5707960v9:09/15/2021--11:27 PM]]
                Case 3:14-cr-00175-WHA Document 1473 Filed 09/16/21 Page 6 of 10




 1                                                         Appendix A6
 2                 Distribution Circuits De-Energized as Part of the August 17-19, 2021 PSPS Event

 3                                                       Number of Vegetation-Related
                                                                                           Number of Outstanding
                                                                                             Vegetation Tags
 4                                                                           Damages
                                              Circuit                          and
 5    Circuit
                                              Miles7                         Hazards     Priority   Priority
                                                        Damages   Hazards                                      Other10
                                                                               with         18         29
 6                                                                           Ignition
                                                                             Potential
 7
      ANDERSON 1101                            54         1          -          1           -         3         122
 8    ANDERSON 1103                            57         -          -          -           -          -         17
      ANTLER 1101                              90         -          -          -           -          -        104
 9    ARBUCKLE 1101                            59         -          -          -           -          -          -
10    ARBUCKLE 1104                            138        -          -          -           -          -          -
      BIG BEND 1101                            77         -          -          -           -          -        304
11    BUCKS CREEK 1103                         36         -          -          -           -          -        147
12    BURNEY 1101                              118        -          -          -           -         2        1,046
      BUTTE 1105                               70         -          -          -           -         4         488
13    CALISTOGA 1101                           202        -          -          -           -         28        414
      CALISTOGA 1102                           112        -          -          -           -         5          96
14
      CALPINE 1144                             32         -          -          -           -          -          -
15    CALPINE 1146                              6         -          -          -           -          -          -
      CEDAR CREEK 1101                         142        -          -          -           -         4         226
16
      CLARK ROAD 1102                          197        -          -          -           -          -         91
17    CLOVERDALE 1102                          198        -          -          -           -         1          18
      CORNING 1101                             243        -          -          -           -         1          21
18
      CORNING 1102                             280        -          -          -           -          -         41
19
           6
               Please refer to the body of this filing for an explanation of the values included herein.
20
           7
               The circuit miles are the total miles for the circuit listed.
21
           8
           Priority 1 tags are used to identify vegetation that is (1) in contact or showing signs of previous
22   contact with a primary conductor; (2) actively failing or at immediate risk of failing and could strike
     PG&E’s facilities; or (3) presenting an immediate risk to PG&E’s facilities.
23
           9
           Priority 2 tags are used to identify vegetation that (1) has encroached within the PG&E
24
     minimum clearance requirements and is not in contact with a conductor or (2) has an identifiable
25   integrity issue that does not rise to the level of a Priority 1 condition but is likely to strike facilities
     and may manifest into a risk before the next scheduled inspection.
26         10
          “Other” includes non-priority tags created as a part of PG&E’s routine vegetation
27   management program, CEMA program or post-fire restoration program.

28
                                                              6
                                  PG&E’S 28-DAY REPORT FOR AUGUST 17-19, 2021 PSPS EVENT
                                                 Case No. 14-CR-00175-WHA
     [[DMS:5707960v9:09/15/2021--11:27 PM]]
               Case 3:14-cr-00175-WHA Document 1473 Filed 09/16/21 Page 7 of 10




 1                                                       Number of Vegetation-Related
                                                                                           Number of Outstanding
                                                                                             Vegetation Tags
 2                                                                           Damages
                                              Circuit                          and
 3    Circuit
                                              Miles7                         Hazards     Priority   Priority
                                                        Damages   Hazards                                      Other10
                                                                               with         18         29
 4                                                                           Ignition
                                                                             Potential
 5
      CORTINA 1101                             90          -         -          -           -          -          -
 6    COTTONWOOD 1101                          159         -         -          -           -          -         43
      COTTONWOOD 1102                          138         -         -          -           -          -         14
 7                                             253         -         -          -           -          1        227
      COTTONWOOD 1103
 8    CRESCENT MILLS 2101                      122         -         -          -           -          -         40
      CRESTA 1101                               5          -         -          -           -          -          -
 9    DESCHUTES 1101                           195         -         -          -           -          -        113
10    DESCHUTES 1104                           217         -         -          -           -          -         32
      DUNBAR 1101                              141         -         -          -           -          -         47
11    DUNBAR 1102                              144         -         -          -           -          2         91
      DUNBAR 1103                              118         -         -          -           -          1        124
12
      ELK CREEK 1101                           207         -         -          -           -          -         7
13    GEYSERVILLE 1101                         233         -         -          -           -          8        135
      GEYSERVILLE 1102                         201         -         -          -           -          -         56
14
      GIRVAN 1101                              154         -         -          -           -          -         46
15    GIRVAN 1102                              126         -         -          -           -          -         38
      GLENN 1101                               182         -         -          -           -          6        186
16
      HIGHLANDS 1102                           169         -         -          -           -          -         1
17    HIGHLANDS 1103                           235         -         -          -           -          -         50
      JAMESON 1102                             67          -         -          -           -          -         7
18    JAMESON 1105                             125         -         -          -           -          -          -
19    JESSUP 1101                              149         -         -          -           -          -         40
      JESSUP 1102                              166         -         -          -           -          -         2
20    JESSUP 1103                              77          -         -          -           -          3         34
21    KESWICK 1101                             73          -         -          -           -          -         2
      KONOCTI 1108                             102         -         -          -           -          -          -
22    LAKEVILLE 1102                           96          -         -          -           -          -         22
      LOGAN CREEK 2102                         278         -         -          -           -          -          -
23
      MADISON 1105                             108         -         -          -           -          -          -
24    MADISON 2101                             258         -         -          -           -          5         77
      MAXWELL 1105                             112         -         -          -           -          -          -
25
      MC ARTHUR 1101                           224         -         -          -           -          -         26
26    MIDDLETOWN 1101                          196         -         1          -           -          -        105
      MIDDLETOWN 1102                          158         -         -          -           -          -         4
27                                             196         -         -          -           -          -         7
      MONTICELLO 1101
28
                                                              7
                                  PG&E’S 28-DAY REPORT FOR AUGUST 17-19, 2021 PSPS EVENT
                                                 Case No. 14-CR-00175-WHA
     [[DMS:5707960v9:09/15/2021--11:27 PM]]
               Case 3:14-cr-00175-WHA Document 1473 Filed 09/16/21 Page 8 of 10




 1                                                       Number of Vegetation-Related
                                                                                           Number of Outstanding
                                                                                             Vegetation Tags
 2                                                                           Damages
                                              Circuit                          and
 3    Circuit
                                              Miles7                         Hazards     Priority   Priority
                                                        Damages   Hazards                                      Other10
                                                                               with         18         29
 4                                                                           Ignition
                                                                             Potential
 5
      NAPA 1112                                130        -          -          -           -          -          -
 6    OREGON TRAIL 1102                        80         -          -          -           -          -         4
      OREGON TRAIL 1103                        184        -          -          -           -         3          47
 7                                             89         -          -          -           -         1          26
      OREGON TRAIL 1104
 8    ORO FINO 1101                            144        -          -          -           -          -         93
      ORO FINO 1102                            205        -          -          -           -          -        239
 9    PANORAMA 1101                            66         -          -          -           -         38         10
10    PANORAMA 1102                            159        -          -          -           -         2         841
      PARADISE 1104                            174        -          -          -           -          -         68
11    PARADISE 1105                            144        -          -          -           -          -         32
      PARADISE 1106                            58         -          -          -           -          -         90
12
      PHILO 1101                               144        -          -          -           -          -         37
13    PIT NO 7 1101                             3         -          -          -           -          -         14
      PUEBLO 1104                              112        -          -          -           -         4         359
14
      PUEBLO 1105                              146        -          -          -           -         3          2
15    PUEBLO 2102                              191        -          -          -           -          -         20
      PUEBLO 2103                              193        -          2          2           -         8          25
16
      PUTAH CREEK 1102                         81         -          -          -           -          -         21
17    PUTAH CREEK 1103                         78         -          -          -           -          -         1
      PUTAH CREEK 1105                         114        -          -          -           -          -          -
18    RED BLUFF 1101                           124        -          -          -           -         4          88
19    RED BLUFF 1103                           97         -          -          -           -          -          -
      RED BLUFF 1104                           143        -          -          -           -         1          21
20    RED BLUFF 1105                           80         -          -          -           -          -          -
21    REDBUD 1101                              157        -          -          -           -          -        885
      REDBUD 1102                              176        -          -          -           -          -         10
22    RINCON 1101                              104        -          -          -           -          -         23
      RINCON 1103                              107        -          -          -           -         5         249
23
      SILVERADO 2102                           197        -          -          -           -          -          -
24    SILVERADO 2103                           79         -          -          -           -         2          79
      SILVERADO 2104                           274        -          -          -           -         12        693
25
      SONOMA 1103                              78         -          -          -           -          -         9
26    SONOMA 1104                              157        -          -          -           -          -         33
      STILLWATER 1101                          57         -          -          -           -          -         83
27                                             127        1          -          1           -          -         47
      STILLWATER 1102
28
                                                              8
                                  PG&E’S 28-DAY REPORT FOR AUGUST 17-19, 2021 PSPS EVENT
                                                 Case No. 14-CR-00175-WHA
     [[DMS:5707960v9:09/15/2021--11:27 PM]]
               Case 3:14-cr-00175-WHA Document 1473 Filed 09/16/21 Page 9 of 10




 1                                                       Number of Vegetation-Related
                                                                                           Number of Outstanding
                                                                                             Vegetation Tags
 2                                                                           Damages
                                              Circuit                          and
 3    Circuit
                                              Miles7                         Hazards     Priority   Priority
                                                        Damages   Hazards                                      Other10
                                                                               with         18         29
 4                                                                           Ignition
                                                                             Potential
 5
      TYLER 1105                               168         -         -          -           -          -        10
 6    VACA DIXON 1105                          160         -         -          -           -          -         -
      VACAVILLE 1104                           44          -         -          -           -          -       1,052
 7                                             109         -         -          -           -          -         5
      VACAVILLE 1108
 8    VOLTA 1101                               220         -         -          -           -          2       1,067
      VOLTA 1102                               211         -         -          -           -          1       1,215
 9    WHITMORE 1101                            120         -         -          -           -          6       2,081
10    WILDWOOD 1101                            37          -         -          -           -          -        78

11

12

13

14

15

16

17

18
19
20

21

22

23

24

25

26

27

28
                                                              9
                                  PG&E’S 28-DAY REPORT FOR AUGUST 17-19, 2021 PSPS EVENT
                                                 Case No. 14-CR-00175-WHA
     [[DMS:5707960v9:09/15/2021--11:27 PM]]
                Case 3:14-cr-00175-WHA Document 1473 Filed 09/16/21 Page 10 of 10




 1                                                        Appendix B11
 2                                    Circuits Identified in PG&E’s Response to Question 412

 3                                                                  Number of              Number of Outstanding
                                              Circuit   HFTD     Vegetation-Related            Vegetation Tags
      Circuit
 4                                            Miles13   Tier14                         Priority Priority
                                                                 Outages   Ignitions                         Other17
                                                                                         115        216
 5    BRUNSWICK 1106                           360      Tier 3      1           -         -        83*        1,534
 6    NOTRE DAME 1104                          67       Tier 3      1           -         -         2*         953
      SILVERADO 2102                           197      Tier 3      1           -         -          -          -
 7    WEIMAR 1101                              134      Tier 2      1           -         -         1*         38
      WEST POINT 1102                          367      Tier 3      1           -         -         1*         137
 8
      WILLOW CREEK 1103                        111      Tier 2      1           -         -          -          -
 9

10

11

12
           The presence of an outstanding Priority 2 tree tag on this circuit did not trigger inclusion in the
13   initial scope for de-energization because the portion of the circuit associated with the Priority 2 tree
     work was not forecast to meet PG&E’s minimum fire potential conditions.
14
           11
                Please refer to the body of this filing for an explanation of the values included herein.
15
           12
            In its response to Question 4, PG&E identified circuits in an HFTDs which were not
16
     pre-emptively de-energized as part of the PSPS Event and that sustained outages that PG&E’s
17   records attribute to vegetation during the time period between the start of the PSPS event of 1700
     PDT on August 17 and the final weather “all clear” of 0517 PDT on August 19. These vegetation-
18   related outages were not associated with an ignition.
           13
19              The circuit miles listed are the total miles for the circuit.
           14
20          The HFTD listed represents the HFTD Tier of the operating device that was used to isolate
     the outage.
21
           15
            Priority 1 tags are used to identify vegetation that is (1) in contact or showing signs of
22   previous contact with a primary conductor; (2) actively failing or at immediate risk of failing and
     could strike PG&E’s facilities; or (3) presenting an immediate risk to PG&E’s facilities.
23
           16
            Priority 2 tags are used to identify vegetation that (1) has encroached within the PG&E
24
     minimum clearance requirements and is not in contact with a conductor or (2) has an identifiable
25   integrity issue that does not rise to the level of a Priority 1 condition but is likely to strike facilities
     and may manifest into a risk before the next scheduled inspection.
26         17
          “Other” includes non-priority tags created as a part of PG&E’s routine vegetation
27   management program, CEMA program or post-fire restoration program.

28
                                                             10
                                  PG&E’S 28-DAY REPORT FOR AUGUST 17-19, 2021 PSPS EVENT
                                                 Case No. 14-CR-00175-WHA
     [[DMS:5707960v9:09/15/2021--11:27 PM]]
